Title: To Benjamin Franklin from Thomas Digges, 25 August 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. SirLondon 25 Augt 1780
I did not receive Your letter of the 18th. handed me by Mr H. time enough for the Office Hours to make enquiry of or about Mr. G——d; But I calld there this Evening & went to Mr. G——s Lodgings, where neither His Landlady or the Servant could give me further accots. of Him than that He had been near three weeks in the Country but where they could not tell. I shall call at the office again in the morning & get his direction, with which I can make the necessary enquiry as to his accepted Bill; but I fear it will be a post or two before I can inform You further; You may depend however no time shall be lost on my part. As Mr. G—— seems to turn out but an underhand Gentn. I am rather afraid for your Bill.
I wrote you twice very lately. Since which there is nothing new save the arrival of a small Brig from Boston to Bristol wch arrivd the 23d after a passage of 32 days so that She saild abot the 21 or 22d July. She appears to be purchasd by Mr J Temples Bror. [Brother] in order to move Himself & Family to settle in Ireland He being ill in a Consumption. We have no regular accots as yet by this vessel nor can I immediately find J. T to inform myself whether He has any. The publick receivd accot by this vessel is, That Monr Ternay arrivd safe at Rhode Island & had landed His men abot. 6,000 which had gone from the Island to the Continent. Three of the transports of His fleet had seperated from Him on the Coast of America & put into Boston. The troops on board them were immediately marchd for Providence. When this vessel saild there were no accots in Boston of Adml Greaves’s arrival on the Coast nor any sort of news from N York as to Clintons Expedn. up the North River. In the rough as it was told this day at Change the news is not lookd upon as favorable, but rather the reverse, & will add to the gloom still very conspicuous for the loss of a whole Fleet lately taken by the Combind fleet. I dare say when it comes to be given in detail, it will still cast a deeper gloom.
I find my friend Barnet has been playing similar tricks in Bruxelles to those he playd me. He there went by the name of Billinger.
Dr. S—tt receivd with great thankfulness the pass——t you sent for His Baggage. He went out in the N York fleet which saild the 10th. & much fears are expressd for this fleet. Mr. John Bowman of the State of Georgia (where He has a Considerable propery in Land & blacks) Desires me to supplicate a similar pass for His Baggage. He means to go out in a running Ship to Savanah in a fortnight or 3 weeks. I meet Him frequently at our freinds in Mincing Lane (Mr. V——s) and have been enough in the habits of intimacy with Him for two Years back to know Him to be perfectly right in politicks & principles with regard to His Country. He was at Paris & known to you abot. two or 3 years ago. If you can oblige Him be pleasd to cover the pass To Messrs. Wm. Hodgson & Co. better Messrs. than Mr. & the sooner forwarded the better.
Our Reverend friend Mr W—— has been some days with me & we have put Your welcome donation to the Prisrs on a good footing. It commencd the 18th. ulo. at F——n to 152 Privates & 43 Officers 6d. pr wk to Ea. The numbers are not exactly known at M P——. M W——n will be in Town again in 6 or 8 days when I will settle the exact advance on this charity & draw a bill on you as heretofore for the amot to that day. I am with the highest Esteem Dr Sir Yr. obligd & obt Ser
W:S:C
 
Addressed: A Monsr. Monsr. B. F— / Passy
Notation: 25 Augt 80
